Citation Nr: 0910140	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 
1975 with periods of inactive duty for training (INACDUTRA).  
A pay statement from the Defense Finance and Accounting 
Service specifies two days of INACDUTRA in February 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claim for service connection.

In December 2005, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDING OF FACT

The Veteran's back pain and muscle spasms are causally or 
etiologically related to an injury sustained during service.


CONCLUSION OF LAW

Service connection for a back disability, diagnosed as back 
pain and muscle spasms, is established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for a Back Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  The term "active 
military service" includes active duty or any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, or any period 
of inactive duty for training (INACDUTRA) during which a 
disability resulted from an injury [but not disease] incurred 
during that INACDUTRA.

In order to prevail on the issue of service connection on the 
merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is seeking entitlement to service connection for 
a back disability.  He asserts he injured his back while on 
inactive duty for training in February 2002.

Service treatment records have been reviewed.  The entrance 
examination from August 1968 did not indicate any 
abnormalities.  Throughout active service, the Veteran 
complained of low back pain.  In January 1970, he complained 
of paraspinal muscle pain.  In February 1971, he complained 
of low back pain and slight lumbosacral tenderness, and in 
July 1972, he additionally complained of pain in the left 
lumbar region and there was tenderness.  In May 1974, he was 
again evaluated for low back pain and urinary problems were 
considered as a possible cause.  The Veteran's separation 
examination in March 1975 indicated that he had recurrent 
back pain since 1971, diagnosed as muscle spasm.  While still 
on active duty, in July 1975, the Veteran hurt his back and 
was again diagnosed with muscle spasm.

Service records reveal the Veteran was on INACDUTRA in 
February 2002, on the day he asserts he received the injury.  
In several statements of medical examination and duty status 
forms, an accident is described as having occurred in 
February 2002.  The form states that the Veteran slipped on 
the back step of a building at the Unit Armory, and he fell 
down directly to the grass.  He was helped up by a fellow 
soldier, but fell down again.  After the fall, he continued 
with scheduled training.  The form also states that the 
Veteran never requested medical services through the Military 
Medical Facility.

VA outpatient records indicate the Veteran sought treatment 
for neck and back pain two months later in April 2002.  He 
continually received treatment for his back, including a VA 
outpatient visit in July 2002.  During this examination, the 
Veteran indicated he had low back pain of moderate intensity 
from his waistline down towards his right leg.  He stated the 
pain had been present since February 2002, when he fell down 
during a weekend drill.  He was diagnosed with degenerative 
disc disease at L4-L5 and muscular spasm, and directed not to 
do any bending or heavy lifting.  The Veteran has received 
continual medical care for his back disability, including x-
rays, magnetic imagining resonance (MRI) scans, and lumbar 
computed tomography (CT) scans to evaluate his disability.  A 
lumbar CT scan completed in October 2008 indicated 
degenerative changes at facet joints, paravertebral muscle 
spasm, and narrowed C5-C6 intervertebral spaces with anterior 
and posterior spurs.

A VA medical opinion was obtained in October 2008.  The 
examiner opined that the Veteran's back pain, diagnosed as 
muscle spasm, began during active service in 1970.  The 
examiner additionally opined that the Veteran's current 
lumbar spine disability of muscle spasms is at least as 
likely as not related to the injury occurring in February 
2002.  The examiner further stated, however, that 
degenerative changes and disc disease of the spine were more 
likely related to aging, and that a disc herniation was less 
likely than not related to the event in February 2002.  

The Board finds that service connection is warranted because 
the Veteran has a current disability (back pain and muscle 
spasms), there were back symptoms during his original tour of 
active duty, there was an injury during INACDUTRA, and there 
is a positive medical opinion in support of the claim that 
his back pain and muscle spasms are related to service.  Upon 
resolution of every reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is warranted.  


ORDER

Service connection for a back disability, diagnosed as back 
pain and muscle spasm, is granted.  To this extent only, the 
appeal is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


